Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violent conduct, assaulting an inmate and possessing a weapon. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has been afforded all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Lafferty v Fischer, 61 AD3d 1235, 1235-1236 [2009]; Matter of Arriaga v Smith, 55 AD3d 1115 [2008]).
Peters, J.P, Lahtinen, Kavanagh, Stein and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.